Citation Nr: 0032084	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  97-22 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to April 
1964 and from June 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied entitlement to an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder (PTSD).  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The rating criteria for PTSD in effect prior to November 
7, 1996 are more favorable to the veteran's claim than the 
criteria in effect after that date.  

3.  The veteran's PTSD is manifested by sleep disturbance, 
flashbacks, difficulty with memory and concentration, 
isolation, anger, difficulty in communication, some 
hypervigilance, intrusive thoughts, episodes of rapidly 
escalating anger, marked impairment of family and other 
relationships, and unemployability.



CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995); 38 C.F.R. §§ 4.3, 4.7 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service personnel records reflect the veteran served in the 
Republic of Vietnam and received numerous citations and 
awards, including the Republic of Vietnam Cross of Gallantry, 
the Vietnamese Campaign Medal, and the Merit Mast.

Relevant VA hospital admission reports dated in 1992 reflect 
treatment for alcohol abuse, PTSD, and depression.  A May 
1992 VA hospital report notes that the veteran's alcohol 
abuse is mainly thought to be a self-treatment program for 
his PTSD.  At that time his Global Assessment of Functioning 
Score (GAF) was noted as 45, indicative of serious symptoms, 
upon admission.

A private medical evaluation dated in February 1993 reflects 
an assessment of significant impairment in functioning 
related to PTSD, precipitated by Vietnam combat experiences.  
It was noted the veteran began alcohol usage during service.  
PTSD symptomatology was noted as including nightmares, sleep 
problems, war-related flashbacks, and the avoidance of 
weapons.  It was also noted that he had limited tolerance for 
frustration and significant authority problems.  The veteran 
denied current suicidal ideation, but had experienced it in 
the past.  

A VA hospital summary dated from December 1993 to January 
1994 reflects a relevant diagnosis of PTSD.  A progress note 
stated that testing showed mild levels of depression and 
significant elevation of scales that predict problems with 
authority figures and complying with social norms in general.  
It was also noted that although the veteran made attempts to 
engage himself during group sessions, his comments were 
frequently difficult to follow and sometimes seemed to be out 
of context with what was going on in the group.  It was noted 
that the veteran appeared to be unemployable at the time of 
his discharge.  

An April 1994 statement from a Veteran Outreach Counselor 
reflects that the veteran had a history of stress, anger, 
anxiety, depression, sleep disturbance, alcohol abuse, 
isolation from his family and friends, and an inability to 
hold a job.  

In a June 1994 rating decision, the RO granted entitlement to 
service connection for PTSD, evaluated as 30 percent 
disabling, effective from February 1, 1994.

Relevant VA hospital reports dated in 1994 reflect treatment 
for alcohol abuse.  It was noted the veteran was currently in 
his fifth marriage.  A September 1994 VA hospitalization 
report noted the veteran had trouble with memory and in 
concentrating on calculation or memory.  Those same 
difficulties were also noted in a November 1994 hospital 
report, as well as limited insight and judgment.  

A VA hospital report dated from December 1994 to January 1995 
reflects that on admission, the veteran gave the appearance 
of experiencing some thought disorder in his conversational 
abilities.  It was noted as probably caused by some results 
of long-standing alcohol use plus depression and anxiety.  

A VA hospital report dated from February 1995 to March 1995 
reflects that on admission the veteran was feeling depressed 
with loss of interest in daily activities, difficulty 
sleeping, waking with night sweats, decreased concentration, 
and thoughts of death.  The veteran denied suicidal ideation.  

An October 1996 VA hospital report notes that the veteran had 
not been employed in a long time.  It was also noted the 
veteran experienced occasional night sweats.  Relevant 
diagnosis of alcohol dependence and a history of PTSD were 
noted.  

VA treatment records dated from 1996 to 1997 reflect 
continued treatment for alcohol abuse and PTSD symptoms.  A 
February 1997 discharge summary noted a diagnosis of PTSD and 
depressive disorder, not otherwise specified, with much 
anger.  The veteran's current symptomatology was noted as 
including isolation, social withdrawal, poor self-esteem, 
guilt feelings, anger, and difficulty in personal 
communication and intimate relations.   It was also noted 
that he had problems with a lack of trust in others.  He 
occasionally became extremely anxious with times of need to 
fight or flight.  The veteran was also thought to have racing 
and negative perseverations.  Thought racing was also 
associated with night awakenings and difficulty going to 
sleep.  The veteran had difficulty with concentrating and 
focusing and was easily distracted.  It was noted that the 
veteran had problems with short-term memory and decreased 
appetite when stressed.  He had hypervigilance but denied 
hyperstartle response and mostly avoided Vietnam information 
or re-experiencing.  He had a lot of intrusive thoughts but 
no flashbacks except when he was drunk.  A GAF score of 40 
was noted upon admission and of 50 upon discharge.  

Private treatment notes dated in 1997 reflect that the 
veteran had resumed excessive alcohol use.  It was noted that 
the veteran functioned marginally when not in a very 
structured setting.  

At his June 1997 RO hearing, the veteran testified that he 
experienced nightmares and considerable difficulty sleeping 
at night.  He also reported experiencing startle reactions to 
disruptive noises and avoidance of crowds.  He stated that he 
had not really made an income since he got out of the service 
and he tended to take jobs that allowed him to be isolated.  
The veteran stated that he had considered suicide in the 
past.  (Transcript, pages 1-4).  The veteran reported going 
out into the woods for weeks at a time to hunt and fish.  The 
veteran stated that he had been prescribed medication for his 
PTSD.  (Transcript, pages 5-6).

Upon VA PTSD examination dated in August 1997, the veteran 
reported experiencing sleep difficulties, exaggerated startle 
response, and night sweats on a daily basis.  The veteran 
reported going into the woods and keeping to himself.  His 
longest period of employment was noted as from 7 to 8 months.  
The veteran reported that he had no future plans and did not 
see much of a future.  Difficulty with concentration and 
memory were also noted.  The veteran also reported that he 
continued to utilize alcohol.  The examiner noted that 
psychological testing revealed no indication, at least by 
that measure, of PTSD and was more indicative of a depressive 
disorder.  The examiner further noted that by history and by 
personal description of symptoms, the veteran did fit the 
criteria for PTSD.  A diagnosis of major depressive disorder 
and alcohol dependence, tertiary, was noted.  The examiner 
noted a GAF score within the range of 50 to 60 with moderate 
symptoms.  

A January 1998 VA discharge summary reflects the veteran 
complained of decreased concentration, decreased energy, 
anhedonia, hopelessness, guilty ruminations, anxious and 
obsessive thoughts, intrusive thoughts, nightmares, and 
disturbed sleep.  Alcohol abuse was also noted.  It was also 
noted that the veteran experienced increased episodes of 
rapidly escalating anger resulting in physical fights.  The 
veteran was somewhat sore in his ribs from his last physical 
altercation.  The veteran also complained of amnestic periods 
that sometimes lasted for an hour, which he suspected might 
be related to preoccupation with ruminative thoughts.  The 
veteran denied suicidal or homicidal ideation, 
hallucinations, paranoia, or delusional beliefs.  It was 
noted that the veteran had minimal social support.  The 
discharge summary reflects the veteran continued to have a 
very depressed mood while hospitalized and described a 
tendency to be disorganized and scattered in his thoughts.  
It was noted that with great effort and preparation, he was 
able to communicate in an organized fashion.  The veteran 
also had multiple complaints of disturbed sleep, nightmares, 
and night sweats.  A January 1998 nursing note reflects the 
veteran remained isolated, depressed, and quick to anger.  

A VA discharge summary dated in March 1998 reflects diagnoses 
of PTSD, recurrent major depression, and episodic alcohol 
dependence.  A GAF score of 42 at discharge was noted.  It 
was noted the veteran complained of increased depression, 
decreased concentration, decreased energy, anhedonia, 
hopelessness, ruminations of guilt, increased anxiety, 
intrusive thoughts, sleep disturbance, and anger dyscontrol.  
It was also noted that the veteran was considered to be 
unemployable.

A private medical evaluation report dated in April 1998 
reflects a variety of difficulties, including left knee pain, 
right knee pain, lower back pain, right shoulder pain, PTSD, 
and coronary artery disease.  In regard to the PTSD, it was 
noted that the veteran had had problems in this area since he 
was in Vietnam.  The examiner also noted a history of 
alcoholism with attempts to quit referable to the PTSD 
diagnosis.  It was noted that the veteran liked to spend time 
sitting out in the woods in his truck.  It was also noted 
that he had worked only sporadically since 1992.  The 
examiner noted that in regards to the veteran's vocation 
limitations due to alcoholism, PTSD, or depression, he 
deferred to VA records, which on brief review indicated that 
the veteran was not employable.  

Upon VA PTSD examination dated in May 1998, the veteran 
reported feeling more comfortable when he was out in the 
woods.  The veteran also reported constantly remembering 
things from Vietnam and dreaming about it.  He also reported 
being irritable periodically.  It was noted that the veteran 
had gotten rid of his gun because he could not pull the 
trigger.  He reported that he rode around in his pickup truck 
with his dog just to be outside and away.  He reported 
reading magazines, but stated that he did not like 
television.  It was noted the veteran had a lot more anxiety 
since being in a treatment program.  The examiner noted the 
veteran looked depressed and very restricted and discouraged.  
Judgment was noted as a little bit inhibited, possibly 
because of pride and embarrassment.  A relevant diagnosis of 
PTSD with moderate to severe symptomatology was noted.  It 
was also noted that the veteran had some depressive 
symptomatology secondary to that diagnosis as well.  The 
examiner noted the veteran continued to have symptoms of 
withdrawing and depression on a daily basis even though he 
was on medication.  A GAF score in the 50 range was noted.  

In a June 1998 rating decision, the RO determined that a 50 
percent evaluation was warranted for PTSD.  

VA treatment records dated in 1999 reflect continued 
treatment for PTSD symptomatology.  In March 1999, the 
veteran complained of re-experiencing, avoidance and numbing, 
increased arousal symptoms, and poor interpersonal 
relationships.  Hospital treatment notes and reports reflect 
the veteran's affect was noted as blunted and depressed at 
times.  Thought processes were linear and logical.  He did 
not endorse any current hallucinations, delusions, suicidal 
ideation, or homicidal ideation.  There was no noted overt 
impairment in cognitive function.  Continued complaints of 
frequent nightmares, disrupted sleep, and intrusive thoughts 
were noted during the veteran's hospital stay.  It was also 
noted that the veteran avoided all movies and talk of Vietnam 
and that he experienced increased anxiety.  Relevant 
diagnoses of PTSD, recurrent major depression, and alcohol 
dependence, in remission, were noted.  A summary of 
assessment dated in March 1999 reflects marked impairment of 
family and other relationships, and of employment.  It also 
reflects moderate impairment of financial situation, physical 
health, leisure activities, and nutrition.  Hygiene and 
grooming were noted as good and the veteran's housing 
situation was noted as mildly impaired.  Severity of 
substance use was noted as moderate.  A GAF score of 35 on 
admission and 38 on discharge was noted.  

Upon VA PTSD examination dated in July 1999, the veteran 
reported that he continued to have a difficult time with 
alcohol.  It was noted that he had attempted to be involved 
in a PTSD group nearby, but discontinued his participation 
because he found it was not useful.  He indicated that there 
was no support group in his immediate area.  The veteran also 
reported that he had disposed of all of his weapons a week 
earlier because he felt that he needed to take that measure 
to maintain his safety.  It was noted that the veteran 
utilized isolation and avoidance and used a motorhome near a 
lake to get away from groups.  It was also noted that the 
veteran maintained a relationship with his father and an 
uncle as well as a dog, yet maintained his distance from 
groups and family so that he could cope.  

The veteran reported difficulty in concentration, inability 
to pay attention, and having to read things several times.  
The veteran denied experiencing delusions or hallucinations, 
but did report daily intrusive thoughts.  He also reported 
experiencing flashbacks more than once a week.  The veteran 
had no difficulty maintaining personal hygiene or other daily 
activities within his life.  He reported difficulty with both 
short and long-term memory.  The veteran also indicated that 
he checked his doors often, as well as his prescribed 
medications to make sure he did not run out of them.  He was 
noted as somewhat hypervigilant.  There was no problem with 
the rate or flow of speech and no obscure speech.  The 
veteran reported experiencing panic attacks with shortness of 
breath.  The veteran described his depression as continuous 
with a sense of hopelessness.  He also reported difficulty 
sleeping.  The examiner opined that upon reviewing the actual 
stressors and symptoms, it would appear that the veteran had 
PTSD with depression, but it did not appear to have increased 
in severity.  A GAF score of between 60 and 65 was noted.  

In September 1999, the RO received a copy of a letter written 
by a VA physician regarding the veteran's psychiatric 
diagnosis and their effects on his ability to tolerate the 
stresses of a normal workplace on a routine basis.  The 
physician noted that the veteran suffered from PTSD and major 
depressive disorder.  It was noted that the veteran exhibited 
several symptoms of PTSD, which negatively impacted his 
ability to tolerate the stresses of a normal workplace on a 
routine basis.  The physician reported that the veteran had 
chronic difficulty with irritability and experienced episodes 
of rapidly escalating anger in response to low levels of 
interpersonal stress, which severely limited his ability to 
maintain appropriate behavior with coworkers.  He experienced 
frequent intrusive thoughts related to his traumatic 
experiences in the military, which significantly impaired his 
attention and concentration.  The physician also noted that 
the veteran suffered from chronic and severe insomnia and 
disruption of sleep by nightmares related to his traumatic 
experiences resulting in chronic daytime fatigue.  It was 
further noted that the veteran experienced dissociative 
episodes, during which he was unable to perform tasks 
requiring attention, concentration, and/or social 
interaction.  

The physician noted that in addition to impairment from the 
symptoms of PTSD, the veteran's ability to tolerate a normal 
workplace was further impaired by symptoms of major 
depressive disorder.  In addition to a depressed mood, the 
veteran experienced fatigue and lack of energy, impairments 
in concentration and memory, and impairments in motivation 
and interest due to depression.  The physician noted that the 
veteran's treatment had stabilized his acute symptoms, but 
had not produced sufficient improvement to allow him to 
tolerate the stresses of a normal work environment.  His 
prognosis was guarded.  The physician noted that PTSD was a 
chronic disorder and the veteran had a high probability of 
continuing with this degree of vocational impairment 
indefinitely.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132.  
Effective November 7, 1996, the rating schedule for mental 
disorders was amended and redesignated as 38 C.F.R. § 4.130.  
See 61 Fed. Reg. 52700 (Oct. 8, 1996).  The evaluation 
criteria have substantially changed in the new rating 
schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that where the 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 
1 Vet. App. 308 (1991).  In light of the fact that the 
veteran filed his claim before November 7, 1996, the Board 
must consider his psychiatric disability in light of both the 
new and old criteria.  

Under the current rating criteria found in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000), a 50 percent evaluation is 
warranted for PTSD with occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  

Under the former rating criteria for PTSD, 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995), a 50 percent evaluation is 
assigned when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired, and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, and demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2000).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  
38 C.F.R. § 4.2, 4.6 (2000).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than large."  VAOGCPREC Op. No. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the word "definite."  38 U.S.C.A. §  7104(c) (West 1991).

Employment is a factor that must be considered with regard to 
the evaluation of mental disorders.  Prior to November 7, 
1996, 38 C.F.R. § 4.130 provided that the severity of the 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability, and that two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  It was 
further provided that the rating board must not underevaluate 
the emotionally sick veteran with a good work record.  
38 C.F.R. § 4.130 (effective prior to November 7, 1996).  

The Board notes that when there is a question as to which of 
two evaluations should be applied to a disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2000).

A review of the evidence of record reflects some 
inconsistency between VA hospital treatment records and VA 
examination reports in regard to the severity of the 
veteran's PTSD symptomatology.  In light of the fact that the 
treatment records are based on continuous observation of the 
veteran over an extended period of time as opposed to a one-
time interview of the veteran, the Board concludes that the 
VA hospital summaries and treatment records are more 
persuasive as to the current severity of the veteran's PTSD 
symptomatology.  

Thus, the evidence indicates that the veteran's PTSD is 
manifested by sleep disturbance, flashbacks, difficulty with 
memory and concentration, isolation and social withdrawal, 
anger, difficulty in communication, some hypervigilance, 
intrusive thoughts, and episodes of rapidly escalating anger.  
A March 1999 assessment summary noted marked impairment of 
family and other relationships and of employment.  That 
finding is consistent with VA treatment records dated in 1994 
and 1998, which noted the veteran, was unemployable.  It is 
also consistent with the VA physician letter received in 
September 1999, which noted that the veteran suffered from 
chronic difficulty with irritability, rapidly escalating 
anger, frequent intrusive thoughts, chronic and severe 
insomnia, and disruption of sleep by nightmares, all of which 
negatively impacted the veteran's ability to tolerate the 
stresses of a normal workplace on a routine basis.  
Furthermore, a finding of unemployability is consistent with 
the GAF scores of 35 and 38 noted in March 1999 VA hospital 
summaries.  

The Board concludes that the aforementioned symptomatology 
more nearly approximates to a 100 percent disability 
evaluation under the rating criteria in effect prior to 
November 7, 1996, in that it demonstrates virtual isolation 
in the community, panic and explosions of aggressive energy, 
and a demonstrable inability to obtain or retain employment.  

The Board further finds that in light of the evidence of 
record, the rating criteria in effect prior to November 7, 
1996 are more favorable to the veteran's claim than the 
criteria in effect after that date.  Pursuant to the rating 
criteria in effect after November 7, 1996, a 100 percent 
evaluation is warranted when the evidence demonstrates total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  As the 
evidence of record does not support a 100 percent disability 
rating under those criteria, the Board has applied the rating 
criteria in effect prior to November 7, 1996, in accordance 
with the Court's decision in Karnas v. Derwinski, 
1 Vet. App. at 312, 313.  









(CONTINUED ON NEXT PAGE)

ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
governing regulations applicable to the payment of monetary 
benefits.  



		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals



 

